Case 2:19-cv-10792-ES-MAH Document 9 Filed 07/15/19 Page 1 of 4 PageID: 125




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


MICHAEL VAN DORP,                                  Case No. 2:19-CV-10792-ES-MAH

                    Plaintiff,                     HON. ESTHER SALAS
                                                   HON. MICHAEL A. HAMMER
             v.
                                                   STIPULATION AND ORDER
INDIVIOR PLC, ET AL.,                              FOR EXTENSION OF TIME

                    Defendants.


      WHEREAS, on or about April 23, 2019, Plaintiff Michael Van Dorp,

individually and on behalf of all others similarly situated, and through his counsel,

filed a putative Class Action Complaint for Violations of the Federal Securities

Laws against Defendants Indivior PLC, Shaun Thaxter, Mark Crossley, and Cary J.

Claiborne in the matter bearing Case No. 19-CV-10792-ES-MAH (the “Action”);

      WHEREAS, on or about April 23, 2019, pursuant to the Private Securities

Litigation Reform Act, 15 U.S.C. § 78u-4 (the “PSLRA”), counsel published a

notice to purported members of the class advising them of the pendency of the

Action and their right to move this Court to serve as lead plaintiff not later than

sixty (60) days after publication of the notice;
Case 2:19-cv-10792-ES-MAH Document 9 Filed 07/15/19 Page 2 of 4 PageID: 126



        WHEREAS, on or about June 24, 2019, Plaintiff filed a motion to appoint

Michael Van Dorp as Lead Plaintiff and to appoint The Rosen Law Firm, P.A. as

Lead Counsel (the “Motion”);

        WHEREAS, on or about June 25, 2019, the Motion was set for August 5,

2019;

        WHEREAS, no other individuals have filed a motion for appointment as

Lead Plaintiff in the Action;

        WHEREAS, Defendants presently intend to file a motion to dismiss the

Action;

        WHEREAS, Plaintiff intends to file an amended complaint if appointed as

Lead Plaintiff;

        WHEREAS, to avoid the unnecessary expenditure of effort by the parties

and the Court, the undersigned parties have agreed, subject to the Court’s approval,

to extend the time for Defendants to answer, move to dismiss, or otherwise respond

to the Complaint until such time as a Lead Plaintiff has been appointed and has

either filed an amended complaint or designated the existing Complaint as the

operative complaint in the Action;

        WHEREAS, this is the first extension of Defendants’ time to respond to the

Complaint in this Action;




                                         -2-
Case 2:19-cv-10792-ES-MAH Document 9 Filed 07/15/19 Page 3 of 4 PageID: 127



      WHEREAS, Defendants have agreed to waive service subject to the terms of

this Stipulation and Order and without waiving any other defenses to the

Complaint;

      WHEREAS, this Stipulation and Order is without prejudice to, or waiver of,

any rights, arguments, or defenses otherwise available to the parties in this Action;

      NOW, THEREFORE, the undersigned parties, by and through their counsel

of record, stipulate as follows:

      1.     After the selection of a Lead Plaintiff, Plaintiffs will have sixty (60)

days to file an amended complaint or to designate the existing pleading as the

operative complaint;

      2.     Following Plaintiffs’ filing of an amended complaint or designation of

the existing complaint as operative, Defendants will have sixty (60) days to

answer, move to dismiss, or otherwise respond to the operative complaint;

      3.     If Defendants file a motion to dismiss, Plaintiffs will have sixty (60)

days to file any opposition; and

      4.     If Plaintiffs file an opposition to Defendants motion to dismiss,

Defendants will have thirty (30) days to file any reply.




                                          -3-
Case 2:19-cv-10792-ES-MAH Document 9 Filed 07/15/19 Page 4 of 4 PageID: 128



Dated:   July 15, 2019                       Respectfully submitted,


THE ROSEN LAW FIRM, P.A.                     COVINGTON & BURLING LLP

By: s/ Laurence M. Rosen, Esq.               By: s/ Robert Haney, Esq.

Laurence M. Rosen, Esq.                      Robert Haney, Esq.
609 W. South Orange Avenue, Suite 2P         The New York Times Building
South Orange, NJ 07079                       620 Eighth Avenue
Tel.: (973) 313-1887                         New York, New York 10018
Fax: (973) 833-0399                          Tel.: (212) 841-1000
Email: lrosen@rosenlegal.com                 Fax: (646) 441-9062
                                             Email: bhaney@cov.com

Counsel for Plaintiff                        Counsel for Defendants



IT IS SO ORDERED:

Dated:
                                                   U.S.D.J




                                       -4-
